I HEED
                                                                                      C. 001' OF APPEALS
                                                                                              IVISIIM'l11

                                                                                     2613 DEC - 3     All 9: 22

                                                                                      STATE OF 1 4ASMK i Q'' 1

                                                                                                      T`(




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                      DIVISION II


In re the Marriage of                                                               No. 43190 -4 -II


GWENDOLYN KASEBURG,


                                     Respondent,


          and



JEFFREY KASEBURG,                                                             UNPUBLISHED OPINION


                                     1,
                                     1

          QUINN- BRINTNALL, P. J. —             The day after Jeffrey Kaseburg and Gwendolyn Bowman' s

April 2011 dissolution trial concluded, police seized $20, 000 from Kaseburg' s safe during a drug

raid of   his home.'    Kaseburg     told      police   he   was   hiding   the money   from Bowman. In addition,


although the trial court awarded Bowman the family home, she later learned that it was subject to

a $   94, 396. 88 federal tax lien   related     to the   restaurant   business    awarded   to   Kaseburg.   In light of


these developments, Bowman successfully moved the trial court to clarify the dissolution decree

to reflect that Kaseburg should be responsible for all debts related to the restaurant and to award

her the $ 20, 000 seized by police.



  Although      sometimes   referred      to   as "   Gwendolyn      Kaseburg," the Respondent has indicated in
her brief that   she now goes   by " Gwendolyn               Bowman."       For clarity, we refer to her as " Bowman"
throughout.
No. 43190 - -II
          4



         Kaseburg now appeals, arguing that ( 1) the trial court lacked jurisdiction to address either

issue   without   Bowman      bringing      a   separate   cause   of action,      or (      2) the trial court abused its

                                                                                                                        Z
discretion because      substantial      evidence   does    not    support   its decisions on these issues.                 We


disagree.   Because the trial      court   properly   reserved     ruling    on   the $ 20, 000       until it was clear that


the money was not subject to civil forfeiture, and Kaseburg has failed to establish that the trial

court erred in awarding this money to Bowman, we affirm the trial court' s ruling on this issue.

And, in relation to the tax lien, the record provided does not indicate that the trial court erred in

clarifying the decree, thereby awarding the tax lien to Kaseburg. Accordingly, we affirm.
                                                           FACTS


         After living together for approximately seven years, Kaseburg and Bowman married on

August 18, 2000.        Shortly before their wedding, Kaseburg asked Bowman to sign a prenuptial

agreement.     The   agreement     listed " Mad Dogs Cafe           and   85%     of   its   net assets," $   50, 000 in cash,


and substantial               as   the   separate   property      of   Kaseburg.       Clerk' s Papers ( CP)       at   263.   It
                   property


failed to disclose " any    of   the approximately $        692, 000 in promissory notes [ Kaseburg] owed his

parents" and provided that Bowman would receive almost nothing in the event of divorce. CP at

342. Bowman signed the agreement.


         The   couple   separated     in 2008       and    Bowman filed for divorce in 2009.                     The. parties'


dissolution proceeding began          on   April 21, 2011,    and, after     four days        of   testimony,3 the trial court

delivered   a memorandum         decision stating that ( 1) the         prenuptial agreement was              invalid, ( 2) the




2 Kaseburg also assigns error to the trial court' s denial of his motion for reconsideration in his
brief.However, he has failed to provide any argument supporting this assignment of error.
Accordingly, we refrain from addressing this issue. RAP 10. 3( a)( 6); Holland v. City of Tacoma,
 90 Wash. App. 533, 538, 954 P.2d 290, review denied, 136 Wash. 2d 1015 ( 1998).
3
    Kaseburg failed to designate any of this testimony for appellate review.

                                                             2
No. 43190 -4 -II



parties        had     a meretricious         relationship from 1993            until   the date    of   their   marriage,      and (   3) " the


husband              should   be   awarded       the   restaurant      business    and ...        the wife should be awarded the


                                                                                        CP        322.    Neither party has appealed
 Buckley] home                 and    property      subject   to the   mortgage."            at




this decision.

               The     day    after   the dissolution proceeding            ended, police         seized $   20, 000 from Kaseburg' s

                                                                        4
safe      during       a   drug    raid of   the    Buckley home.           According to the probable cause determination,

     o]   fficers     also    found $ 20, 000       in his safe, which he claimed he [ was] hiding from his ex- wife."

CP        at   71.    After learning of Kaseburg' s arrest and his statement to police, Bowman moved the

trial      court      to   award     her the $ 20, 000.       Kaseburg opposed the motion, arguing that the trial court

should reserve                        on    that issue   as   the $ 20, 000     was   potentially   subject      to   civil   forfeiture. The
                             ruling


trial      court agreed with            Kaseburg       and    shortly thereafter issued its dissolution decree. The decree


repeated much of what was contained in the court' s memorandum decision but, in addition,

specifically noted that Bowman should refinance the Buckley home within approximately 90
days.


                While attempting to secure refinancing for the Buckley home, Bowman discovered that

the Internal Revenue Service ( IRS) had burdened it with a $ 94,396. 88 tax lien related to unpaid

payroll          taxes     for the    restaurant.      Because of this, Bowman moved the trial court in November

 2011 for ( 1)             release     of   the $   20, 000 held by the Pierce County Sheriff's Department and ( 2)

 clarification of             the dissolution decree.           More specifically, Bowman requested that the decree " be

 clarified indicating that Mr. Kaseburg is responsible for any and all taxes including employee

 4
      The record indicates that the prosecuting attorney intended on charging Kaseburg with
 unlawful possession of marijuana with intent to deliver and potential enhancements related to
 firearms.            Kaseburg stated during a later motion in the dissolution proceedings that he pleaded to
 a misdemeanor, although no further information is available.

                                                                            3
No. 43190 -4 -II



 quarterly payroll] taxes, income taxes, corporate taxes, and all other forms of taxes on the

business."           CP at 74.


           Kaseburg opposed the motion, again arguing that the trial court should reserve ruling on

the issue           until   it became          clear whether         the $     20, 000 seized by police would be subject to civil

forfeiture          proceedings.         Kaseburg also argued ( seemingly for the first time in these proceedings)

that    Bowman              ran    the   diner     under         a   separate        business entity, GEF               Enterprises, LLC, for

                                           5
approximately two                 years.        Kaseburg contended that the name stood for " Gwens Entrepreneurial

Future Enterprises, LLC,"                      that the tax lien related solely to that entity, and that Bowman should

be entirely           responsible        for    disposing    of      that debt.       CP    at   83.    On December 16, 2011, the trial


court .ruled          that it     would .reserve          ruling      on     both issues " until further information is presented


concerning details                of said [ tax]       lien." CP at 136.


               In    February       2012, Bowman             again moved              the   court      to   release    the $   20, 000 to her and


clarify the dissolution decree.                          At the motion hearing, Bowman argued that Kaseburg had

testified repeatedly at trial that he did not have any money, was living off his parents, and that

the hidden money                  was "    yet another example of [ Kaseburg' s] deliberate and willful attempt to

deceive this Court."                 Report       of   Proceedings ( RP) ( Feb. 10, 2012)                    at   4.   Kaseburg argued that the

court     had specifically found that he had $ 382, 000 from the                                    sale of       property     and,   in   result, "   that



he   would          have $ 20, 000 in his          safe makes perfect sense."                    RP ( Feb. 10, 2012) at 7. Kaseburg also

 argued that he had recently sold a number of items, including a snow mobile and tractor, which

 further explained the large quantity of cash in the safe. The trial court, however, noted that there


 5 Bowman filed a declaration in response, arguing that Kaseburg' s allegations about GEF
 Enterprises           were " an outrageous              lie."       CP   at   149.    At the motion hearing, Bowman argued that
   t] o   stand       before this Court            and now           say, [ Kaseburg] didn' t own GEF Enterprises, flies                          in the
 face     of   days     of   testimony in this          case."        Report of Proceedings ( RP) ( Feb. 10, 2012) at 8.


                                                                                 M
No. 43190 -4 -II



was " no    testimony       with regard            to the $   20, 000 that [ Kaseburg] had cash stashed in the home at

the time   of   trial."   RP ( Feb. 10, 2012) at 9.


        In relation to the tax issue, Bowman argued,


                     You' ve heard this              argument.           You' ve heard the testimony.                I' m not going
        to spend a whole lot of time repeating what you already know. But clearly it was
        Mr. Kaseburg' s testimony that he owned Mad Dog' s Diner and the multiple
        organizations and LLC' s and business creations which operated Mad Dog' s
        Diner. At no point was my client an owner of any of those enterprises, whether it
        was Mad Dog' s Diner, GEF Enterprises, Doggie Style Enterprises or anything
        else.       And, in fact, his whole position at trial is [ Bowman] had no interest in any
        of these businesses' creations.
                     On February 10, 2006, you know, clearly, we had testimony in the form of
        representation            to the Liquor Control Board.                          That        was   evidence    at   trial.   He

        acknowledged that he owned Mad Dog' s Family Diner, GEF Enterprises, LLC, of
                                         61
        which [       he]    closed. [             And then informs them that he has the new company,
        Doggie Style Enterprises.
                     This is an issue and an important one, because I believe, and I truly
        believe, that if there was any testimony that was credible of Mr. Kaseburg during
        the trial, the Court obviously gave him the benefit of the doubt when he testified
        there       was no    tax indebtedness.                  You relied upon the fact and it was your intent,
           and I think very clearly your intent, to award Gwen [ Bowman] the family home,
           subject    to the underlying               mortgage,          and    this    is   all.     And then when we have
        possession of the home and [ Bowman] then tries to refinance, she finds out she
        can' t refinance because of this tax lien, of which no one knew about despite the
           fact that it was filed in April of 2010, and which Mr. Kaseburg testified did not
           exist.

                      So I' m simply asking that we enter an order clarifying the decree that
           Kaseburg]         is    responsible             for     the    indebtedness,             all   indebtedness      on      GEF
           Enterprises.


RP ( Feb. 10, 2012) at 2 -3.


           Kaseburg         argued      that "      it' s clear that the sole owner of GEF enterprises was Gwen

 Bowman]"           because the trial court' s findings of fact from the dissolution proceeding state that



 6 In a June 2004 letter to the Liquor Control Board, Kaseburg represented that he was " the only
 person of      interest    of    the   old    Mad        Dog' s    Caf6 Inc."         and assigned "        all the business property to
 GEF Enterprises LLC." - CP                   at   401.    In February 2006, Kaseburg again wrote the Liquor Control
 Board assigning " all            the business assets from GEF Enterprises to Doggie Style Enterprises
 L.L.C." CP at 389.


                                                                            5
No. 43190 -4 -II



Bowman        managed      the      restaurant      12 hours    a   day.   RP ( Feb. 10, 2012)     at   4.    Kaseburg also argued

that   he "   cannot go     out and        personally        resolve   this lien....     The only person who can do this is

 Bowman].           And this is not a personal liability. It' s a liability of the LLC and can go away if she

would       take   some action       to   do that." RP ( Feb. 10, 2012) at 5.


            After the conclusion of both parties' arguments, the trial court ruled in favor of Bowman:

            I will be granting the request of the petitioner with regard to the tax lien and the
              20, 000    cash     taken     from the      sheriff   in this    regard.   I am concerned because the

            testimony at trial did not present any testimony that GEF Enterprises was solely
            owned  by [ Bowman]. And it would appear that the tax lien references her as GEF
            Enterprises, care of Gwen Kaseburg. So that' s not dispositive at this point.

RP ( Feb. 10, 2012)             at    10 -11.      Kaseburg interjected at that point, arguing that some evidence

supported a finding that Bowman was " the sole member of that corporation" and that she ran the

                                           the tax                  began.      RP ( Feb. 10, 2012)          at   11.   The trial court,
business      during     the    years                problems




however,          responded     by    stating, "[    I] t' s my understanding from the other testimony that it was not

an   issue then [ at trial],         it was her business, it was her enterprise, solely owned by her, or I' m sure

you .would         have brought that up              at   the time."       RP ( Feb. 10, 2012)     at   11.       The trial court then


entered an order clarifying that Kaseburg would be responsible for all restaurant- related debt,

especially the debts           of    GEF Enterprises, LLC. The court also awarded Bowman the $20, 000.


              A          later,                               for   reconsideration of     the   court' s     decision.     He argued,
                  week              Kaseburg       moved




inter alia, that the trial court erred in not dismissing the motions because " the motions dealt with

 undisposed         property    and       debt [ and   an]   independent       action was required,"         that " a formal hearing,

 with   testimony        was required         to   address    the issues before the Court,"        and that the court abused its


 discretion in awarding the $ 20, 000 to Bowman and requiring Kaseburg to assume the IRS debt.
 CP    at   155.    After hearing argument from both parties on the motion, the trial court denied the
 reconsideration request:



                                                                           0
No. 43.190 -4 -II



                    The Court does have a right to rely on the testimony of Mr. Kaseburg
          from trial].    His testimony was clear with regard to these issues of ownership, as
         well    as [ there] not being any tax liability. So it was an easy matter to make a
         ruling in this regard granting the clarification and denying reconsideration.

RP ( March 9, 2012) at 13.


          Kaseburg     now appeals.     He argues that the trial court lacked jurisdiction to dispose of the


 20, 000 and the tax liability or, alternatively, that the trial court abused its discretion in ruling as

it did without an adequate factual basis.

                                                   DISCUSSION


SEIZED MONEY


          Kaseburg argues that the trial court lacked jurisdiction to dispose of the money seized by

police in a posttrial decree or, alternatively, that the trial court abused its discretion in awarding

the   funds to Bowman. Neither          argument    is   persuasive.   Accordingly, we affirm the trial court' s

ruling awarding the money to Bowman.

          A.         JURISDICTION


                                that the trial           lacked jurisdiction to dispose   of   the $   20, 000 seized
          Kaseburg     argues                    court




by    police after   it had already   entered    its dissolution decree. Because RCW 26. 09. 080 expressly


authorizes the trial court, after it has entered a dissolution decree, to dispose of additional

property it was aware of but lacked jurisdiction to address, we disagree.

           Whether a particular court has jurisdiction is a question of law reviewed de novo."

 Young    v.   Clark, 149 Wash. 2d 130, 132, 65 P.3d 1192 ( 2003).            Generally, "[ a] party to a marriage

 dissolution has the right to have his interest in the property of the parties definitely and finally

 determined in the decree       which   dissolves the     marriage."   In re Marriage ofLittle, 96 Wash. 2d 183,

 194, 634 P.2d 498 ( 1981).      However, RCW 26. 09. 080 expressly authorizes a trial court to " make


                                                            7
No. 43190 -4 -II



such disposition of the property and the liabilities of the parties, either community or separate, as

shall appear just and equitable" in a " proceeding for disposition of property following dissolution

of   the   marriage ...    by    a court which ...      lacked jurisdiction to dispose of the property" at the

time it entered a dissolution decree. As Division' Three of this court has stated,

           By explicitly authorizing a trial court to conduct a second -stage proceeding
           dividing property where jurisdiction was lacking at the time of trial, the statute
            RCW       26. 09. 080]    implicitly    authorizes     bifurcation.      When     a    court   lacks
           jurisdiction to dispose of property at the time of the dissolution trial, it may
           dissolve the legal status of the marriage while deferring those issues over which
           the court does not have jurisdiction.


In re Marriage of Vigil, 162 Wash. App. 242, 249, 255 P.3d 850, review denied, 173 Wash. 2d 1005

 2011).


            Here, the $ 20, 000      seized by police was potentially subject to civil forfeiture at the time

the trial    court entered      the dissolution decree.      RCW 10. 105. 010, concerning property involved

with commission of a felony, and RCW 69.50. 505, concerning property involved in a violation

of the Uniform Controlled Substances Act, ch. 69. 50 RCW, both require forfeiture hearings

before a law enforcement officer or administrative law judge, or removal to a court of competent

jurisdiction, before the property may be              released    to any interested party.        Thus, when Bowman


first   moved     to have the trial       court    award   her the $   20, 000 ( prior to entry of the dissolution

decree),     the court lacked jurisdiction to dispose of the money and appropriately reserved ruling

on this issue.


            Later, after the police released the seized money to the trial court, it attained jurisdiction

to   dispose    of   the funds   under   RCW 26. 09. 080.     In re Marriage ofFarmer, 172 Wash. 2d 616, 625,

 259 P.3d 256 ( 2011) ( " With its         equitable   authority invoked [       under   RCW 26. 09. 080], the court


 retains jurisdiction over all issues related to the decree of dissolution to ensure justice is


                                                              E
No. 43190 -4 -II



administered     properly....           The court' s continuing equitable jurisdiction includes the ability to

grant whatever relief         the facts     warrant. ").     Accordingly, Kaseburg' s contention that the trial court

lacked jurisdiction to dispose of the $ 20, 000 after it entered the dissolution decree lacks merit.

           B.      AWARDING SEIZED FUNDS TO BOWMAN


           Kaseburg     argues       that the trial     court   abused    its discretion in awarding the $ 20, 000 to


Bowman because it ignored its own findings of fact incorporated in the dissolution decree and

other     evidence    presented       that    offered   an    innocent   explanation      of   the   origins   of   the $ 20, 000.



Because nothing in the record suggests that the trial court ignored its own findings and, further,

the record reflects that Kaseburg attempted to conceal this money from Bowman and the court,

we disagree.


            Under RCW 26. 09. 080 trial courts have broad discretion in the distribution of

property....         The trial court is in the best position to assess the assets and liabilities of the

parties    and   determine          what    is ` fair, just   and   equitable   under    all   the   circumstances. "'      In re


Marriage of Brewer, 137 Wash. 2d 756, 769, 976 P.2d 102 ( 1999) (                                quoting In re Marriage of

Hadley;     88 Wash. 2d 649, 656, 565 P.2d 790 ( 1977). " The spouse who challenges such decisions


bears the heavy burden of showing a manifest abuse of discretion on the part of the trial court."

In   re   Marriage of Landry, 103 Wash. 2d 807, 809, 699 P.2d 214 ( 1985).                             Thus, we affirm the trial


court' s   decision " unless         no reasonable      judge   would    have   reached   the    same conclusion."        Landry,
103 Wash. 2d at 809 -10.




 7
     Kaseburg    relies     on      Hanson    v.   Hanson, 55 Wash. 2d 884, 887, 350 P.2d 859 ( 1960), for the
 proposition     that   a   trial   court " cannot change       the terms   of [a]   divorce decree" as its " jurisdiction
 extends   only to [ its] enforcement." But this statement involved                           interpretation of former RCW
 26. 08. 110 ( 1949), which was repealed in 1973. RCW 26. 09. 080                             unequivocally contemplates " a
 proceeding for disposition            of   property    following    dissolution   of   the   marriage."
No. 43190 -4 -II



          In    addition, when          it    appears     that   one    party has   concealed assets,             the trial    court     has "   a




right    to    take that       factor into         consideration        in    dividing   the    property."           In re Marriage of

Nicholson, 17 Wn.              App.    110, 118, 561 P.2d 1116 ( 1977).                  As the Washington Supreme Court


has stated,


            It was the duty of appellant to make a full and fair disclosure of all property, both
                                                                                    The court was
            separate and        community, as he had its management and control.
            not    satisfied    that he had done so.   In such a situation, appellant must not be
            surprised if the courts take that fact into consideration in making an equitable
            distribution of property.

Rentel v. Rentel, 39 Wash. 2d 729, 736, 238 P.2d 389 ( 1951).

              Here, it is undisputed that Kaseburg submitted a financial declaration to the trial court

just before the dissolution trial began in April 2011                            indicating     that   he had        no cash on    hand. In


addition, the prosecuting attorney' s declaration for determination of probable cause ( related to
                                                                 the dissolution trial                      states   that "[ o] fficers also
the incident that             occurred       the   day   after                                 ended)




found $ 20, 000 in [ Kaseburg'                s]   safe, which     he   claimed    he [ was]    hiding from           his   ex- wife."    CP at


71.


              Kaseburg submitted information attempting to explain away these inconsistencies after
Bowman          and     the   court   learned      of   the $ 20, 000.       For instance, he argued in a declaration that the


 statement        to   police " was    twisted around,"           that he received large sums of cash for selling various

 items ( a snowmobile and a dump truck) during the course of the dissolution trial, and that his

                                                          money in his home                     CP          78.   In addition, Kaseburg
 girlfriend was          storing large        sums of                                safes.            at




 argued that because the trial court' s findings of fact state that he kept most of the proceeds from

 a   2006     sale of    land netting him approximately $ 382, 000, " the fact that he would have $ 20, 000 in


 his    safe makes perfect sense."                 RP ( Feb. 10, 2012) at 7.




                                                                         10
No. 43190 -4 -II



          But Kaseburg fails to explain how any reasonable judge weighing such competing

evidence must          have decided in his favor,            as    the   appellate standard of review requires.               Landry,
103 Wash. 2d         at   809 -10.       Here, the trial court was clearly concerned about the adequacy of

Kaseburg'    s explanations          for the money.          On the day it awarded the money to Bowman, it asked

                            there         any " testimony                                 to the $ 20, 000 that he had ...   stashed in
Kaseburg     whether                was                            with regard



                                           8
the home     at   the time    of    trial. "   RP ( Feb. 10, 2012)             at    9.    In addition, Kaseburg failed to explain

why he would have saved large sums of cash from a sale of land made five years before ( or why

he omitted it on his pretrial financial declaration) or why he sold his snowmobile or dump truck

for cash.


           On' appeal, Kaseburg has " the heavy burden of showing a manifest abuse of discretion on

the   part of   the trial   court."     Landry, 103 Wash. 2d        at      809.    Because Kaseburg has failed to meet this

burden,     we conclude        that the trial        court   did   not abuse          its discretion in awarding the $ 20, 000 to


Bowman.


GEF ENTERPRISES TAX LIEN


           Kaseburg next argues that the trial court lacked jurisdiction to dispose of the federal tax
lien    against    GEF Enterprises             or,    alternatively, that the trial court abused its discretion in

awarding the debt to him.                 Based on the limited record submitted for our review, it appears the


trial court properly awarded the debt to .Kaseburg as part of a modification of the dissolution
 decree.    Accordingly, we conclude that the trial court had jurisdiction to dispose of the federal

tax lien and, in doing so, did not abuse its discretion in awarding the debt to Kaseburg.




 8
     Kaseburg admitted that there was not.

                                                                         11
No. 43190 -4 -II


         A.            CLARIFICATION OF THE DECREE


         Kaseburg argues that the trial court improperly modified the dissolution decree because

an independent action must be filed to dispose of liabilities that have not been previously

disposed    of    in   a   dissolution decree.      Because the trial court properly clarified its previous ruling

related to the parties' respective debts, we disagree.

           A trial court does not have the authority to modify even its own decree in the absence of

conditions    justifying          the reopening   of   the judgment."        In re Marriage of Thompson, 97 Wash. App.
873, 878, 988 P.2d 499 ( 1999) ( citing RCW 26. 09. 170( 1)).                      However, an ambiguous decree may

be   clarified.        Thompson, 97 Wn.        App.     at    878.    Whether a dissolution decree is ambiguous is a


question of law subject to de novo review, In re Chavez, 80 Wash. App. 432, 435, 909 P.2d 314,

review     denied, 129 Wash. 2d 1016 ( 1996),                and "[     u] nlike a modification, amendment, or alteration,



which must be accomplished under. CR 59, CR 60 or some other exception to preclusion, a

 clarification'        can   be   accomplished at      any time."         Kemmer v. Keiski, 116 Wash. App. 924, 933, 68
P.3d 1138 ( 2003).               To be   ambiguous,      a   decree      must   be "   fairly susceptible to two different,

reasonable       interpretations."        Wm. Dickson Co. v. Pierce County, 128 Wash. App. 488, 493 -94, 116
P.3d 409 ( 2005).


           Here, the dissolution decree             awarded      the   restaurant       business to   Kaseburg. As Bowman

 argues,




            I] t is reasonable to infer that Mr. Kaseburg was also to be responsible for all
           debts associated with the restaurant, including unpaid payroll taxes due, if any.
            However,] since the Decree specifically mentions certain debts associated with
           the    restaurant ( and        assigns   them to Mr.           Kaseburg), but does not mention any
           unpaid taxes, it is also reasonable to infer that the Decree embodies no intention
           regarding that debt.           CP 67. The Decree is susceptible to two different reasonable
           interpretations, and hence is ambiguous.


 Br, of Resp' t at 20.

                                                                     12
No. 43190 -4 -II


         We        agree with         Bowman'     s argument    concerning the ambiguity              of   the   decree: at the time


the trial court issued the dissolution decree, it clearly intended on disposing of all the parties'

assets and        debts       apart   from the $ 20, 000     seized   by    police.    Accordingly, the trial court properly

undertook         clarification         of   the decree, effectively        defining    rights     it had already           granted.    See


Rivard      v.   Rivard, 75 Wash. 2d 415, 418, 451 P.2d 677 ( 1969) ( A modification occurs when " rights


given to one of the parties [ are] either extended beyond the scope originally intended or where

those    rights         are   reduced,       giving the party less         rights   than those he       originally          received.    A


clarification, on the other hand, is merely a definition of the rights which have already been

given and those rights may be completely spelled out if necessary.").
                                                        '

            B.           AWARDING THE DEBT To KASEBURG


            Kaseburg argues that the trial court abused its discretion in awarding him the payroll tax

debt because it failed to " set forth the existence or non -existence of determinative factual


matters,         based    upon    the   evidence provided       to the Court."         Br.   of   Appellant      at   22.   Although the


record designated for our review is sparse, we disagree.9

            Where         a   dissolution decree is          ambiguous, "      a reviewing court seeks. to ascertain the

intention of the court entering the original decree by using general rules of construction

applicable         to   statutes, contracts and other writings."               In re Marriage of Gimlett, 95 Wash. 2d 699,

704 -05, 629 P.2d 450 ( 1981).                   This is " not a question of fact, but is a question of law for this

court"   to decide de           novo.        Leavy,   Taber, Schultz &      Bergdahl v. Metro. Life Ins. Co., 20 Wash. App.
503, 504, 581 P.2d 167 ( 1978).                     Accordingly, we must determine ( based on the limited evidence


9 Although we address this issue on the merits, we note that the appellant bears the burden of
providing an adequate record for our review. Story v. Shelter Bay Co., 52 Wash. App. 334, 345,
 760 P.2d 368 ( 1988); RAP 9. 2( b), 9. 6( a).                  If   an appellant     fails to satisfy this burden, " the trial
 court' s    decision ...        must stand."          Story, 52 Wash. App. at 345.

                                                                      13
No. 43190 -4 -II



before us) whether the trial court intended on awarding all business related liabilities to Kaseburg

when it originally divided the parties' assets and debts.

              Here, the trial court listened to extensive testimony concerning the parties' assets and

liabilities       prior     to entering its decree         of   dissolution.   And although Kaseburg has failed to

designate any of that testimony for review, it is clear from the record that ( 1) prior to posttrial

motions ( when              it became    clear   that there   was an   outstanding debt for nearly $ 100, 000 related to


the   restaurant),          Kaseburg consistently argued that he was the sole ( or majority) owner of the

restaurant; and ( 2) the potential issue of outstanding payroll taxes was presented to the court at

trial.



              At the dissolution trial, Kaseburg argued that the prenuptial agreement should be upheld

because Bowman had contributed " no financial or labor contribution of any kind" to Mad Dog' s

Diner.        CP     at   292.     Tax returns from 2003 to 2005 showed that while the parties filed joint 1040

tax returns, Kaseburg listed himself as the sole proprietor of the restaurant on the form' s
Schedule C                during    those   years.    In addition, Kaseburg wrote the Washington State Liquor

Control Board in 2004, stating, "                 I Jeff Kaseburg being the only person of interest of the old Mad

              Caf6 Inc. do                               the business property to GEF Enterprises LLC."         CP at 401.
Dog' s                             hereby   assign all




And early in 2006, again wrote the Liquor Control Board stating,

              I           Mad                        Diner ( G. E.F. Enterprises L.L.C.) Of   which   I   closed.   I
                  own             Dog' s Family
                                                                                   DBA. As
              have      company called Doggie Style Enterprises L.L. C. Which is
                          a new

              the Mad Dogs Diner & Pub. I here -by assign all the business assets from GEF

              Enterprises to Doggie Style Enterprises L.L.C.

 CP      at   389.    In a 2009 declaration, Kaseburg maintained that " Mad Dogs Diner is my separate

 property."           CP    at    266.   Additionally, Kaseburg testified at trial that all payroll taxes had been




                                                                     14
No. 43190 -4 -II



paid and the trial court admitted exhibit 85, a document related to the outstanding payroll tax

debt.


          Although the original dissolution decree did not expressly mention any tax debts, the

record indicates that the trial court attempted to ascertain and dispose of any such debts during

the   course of   the trial.   Accordingly, when it became clear that an outstanding restaurant -
                                                                                                related

debt discussed at trial had been overlooked in the decree, the trial court did not abuse its

discretion in clarifying the dissolution decree                      and    explicitly "    spell[   ing]    out"   that the debt


obligation should        belong   to   Kaseburg. 10 Rivard, 75 Wash. 2d at 418.

ATTORNEY FEES


          Kaseburg argues that pursuant to RCW 26.09. 140, he is entitled to attorney fees on
appeal.     But    Kaseburg       misinterprets       this attorney     fee    provision.       RCW 26. 09. 140, unique to


dissolution       proceedings,       allows    this    court   the     discretion, "    after considering the financial

resources    of   both   parties,"     to   award reasonable       fees    or costs   to    a   party —irrespective of which


party has    prevailed     on appeal.         Kaseburg has provided no evidence that Bowman stands in a

better financial     position     than he does to pay          for the     costs of   his   appellate       proceeding.   Further,



Kaseburg has failed to file an affidavit of financial need as required by RAP 18. 1( c).

Accordingly, we deny Kaseburg' s request for appellate attorney fees.
          The trial   court    properly      reserved    ruling   on   the $   20, 000 until it was clear that the money

 was not subject to forfeiture, Kaseburg has failed to establish that the trial court erred in

 to
      As previously noted, after denying Kaseburg' s motion for reconsideration related to the tax
 debt, the court stated,
                  The Court does have a right to rely on the testimony of Mr. Kaseburg. His
          testimony [ at trial] was clear with regard to these issues of ownership, as well as
           there] not being any tax liability. So it was an easy matter to make a ruling in

          this regard granting the clarification and denying reconsideration.
 RP ( March 9, 2012) at 13.
                                                                  15
No. 43190 -4 -II



awarding this money to Bowman, the record provided does not indicate that the trial court erred

in clarifying the dissolution decree to dispose of the payroll tax debt, or in awarding the tax lien

to Kaseburg. Accordingly, we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.



                                                                mil          ave,
                                                   Q INN-BRINTNALL, P.J.




MAXA, J.




                                                  16